DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Scott Watkins on August 23, 2022.

The application has been amended as follows: 
26. (Currently Amended) The non-transitory computer-readable storage medium of claim [[25]] 21, wherein the cost parameter depends on an amount of network resource and time associated with an acquisition of data corresponding to an output of each of the one or more network commands.







Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1-12, 21-24 and 26 are allowed.
The prior art of record fails to teach or suggest an improvement in technology to construct the decision tree based the sorting of network command and/or Boolean product terms of the diagnostic signatures such that “to issue a network command only when required to evaluate one of the network diagnostic signatures, and will trim any network commands in which assertion of a condition associated with the any network command is redundant in evaluating the one of the network diagnostic signatures. The prior art of record fails to teach or suggestion the “trimming” or “pruning” of the decision tree associated with any command redundant in evaluating the network diagnostic signatures.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICE L WINDER whose telephone number is (571)272-3935. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Patrice L Winder/Primary Examiner, Art Unit 2452